SERVICES AGREEMENT by and among ALTERNATIVE STRATEGIES GROUP, INC., ASGI MESIROW INSIGHT TEI FUND A, LLC ASGI MESIROW INSIGHT FUND A, LLC ASGI MESIROW INSIGHT TEI FUND I, LLC ASGI MESIROW INSIGHT FUND I, LLC SERVICES AGREEMENT, effective as of the 1st day of December, 2011, by and among ALTERNATIVE STRATEGIES GROUP, INC., a North Carolina corporation (“ASGI”), ASGI MESIROW INSIGHT TEI FUND I, LLC (“TEI Fund I”), ASGI MESIROW INSIGHT FUND I, LLC (“Taxable Investor Fund I”), ASGI MESIROW INSIGHT TEI FUND A, LLC (“TEI Fund A”) and ASGI MESIROW INSIGHT FUND A, LLC (“Taxable Investor Fund A” and, each a “Fund” or, collectively the “Funds”), each a Delaware limited liability company. RECITALS WHEREAS, AGSI and its affiliates are in the business of providing services to registered and unregistered investment companies; and WHEREAS, each Fund wishes to retain ASGI to provide various services relating to the operations of that Fund pursuant to this Agreement, and ASGI wishes to provide such services; NOW, THEREFORE, in consideration of the terms and conditions herein contained, the parties agree as follows: 1.
